                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 17-17361-aih
Richard M. Osborne                                                                                         Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: mgaug                        Page 1 of 2                          Date Rcvd: Mar 07, 2019
                                      Form ID: pdf802                    Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 09, 2019.
db             +Richard M. Osborne,    7265 Markell Road,    Waite Hill, OH 44094-9312
aty            +Frederic P. Schwieg,    2705 Gibson Drive,    Rocky River, OH 44116-3008
aty            +Gregory M. Dennin,    Dennin & Dennin,    2745 Main Street,    Lake Placid, NY 12946-3559
cr             +CSX Transportation, Inc.,    c/o McGuireWoods LLP,    50 N. Laura Street, Suite 3300,
                 Jacksonville, FL 32202-3661
cr             +Center Street School Condominiums and coachhouses,     Kaman & Cusimano, LLC,
                 50 Public Square Suite 2000,    Cleveland, OH 44113-2215
cr             +Chicago Title Insurance Company,    2533 North 117th Avenue,     Omaha, NE 68164-3679
cr              Citizens Bank, N.A.,    c/o Michael S. Tucker, Esq.,    1660 West 2nd Street, Suite 1100,
                 Cleveland, OH 44113-1448
cr             +City of Willoughby,    One Public Square,    Willoughby, OH 44094-7827
cl             +Diane M. Osborne,    8255 Morley Road,    Mentor, OH 44060-8033
cr             +Estate of Jerome T. Osborne,    c/o Kirk W. Roessler, Esq.,     1301 East Ninth Street Suite 3500,
                 Cleveland, OH 44114-1838
cr             +First National Bank of Pennsylvania,     c/o Buckingham, Doolittle & Burroughs,
                 1375 East 9th Street Suite 1700,     Cleveland, OH 44114-1790
res            +Home Savings Bank, Successor by Merger to The Home,     275 Federal Plaza West,
                 Youngstown, OH 44503-1200
intp           +Lakeland Community College,    c/o Alison L. Archer,    Assistant Attorney General,
                 615 W. Superior Ave.,    11th Floor,    Cleveland, OH 44113-1899
cr             +Michael E. Osborne, Sr.,    7670 Tyler Blvd.,    Mentor, OH 44060-4853
cr             +Ohio Department of Taxation,    c/o William C. Huffman,     24441 Detroit Road, Suite 300,
                 Westlake, OH 44145-1543
cr             +Osborne Farms, LLC fka Huron Lime Company, LLC,     c/o Kirk W. Roessler, Esq.,
                 1301 East Ninth Street Suite 3500,     Cleveland, OH 44114-1838
acc            +Rea & Associates, Inc.,    Critchfield, Critchfield & Johnston,     225 North Market Street,
                 Wooster, OH 44691-3511
app            +Scott Hivnor,   Advanced Appraisal Services,     37721 Vine Street Suite 3,
                 Willoughby, OH 44094-6256
cr             +The Huntington National Bank,    c/o Timothy P. Palmer, Esq.,     Buchanan Ingersoll & Rooney PC,
                 One Oxford Centre 20th floor,    Pittsburgh, PA 15219-1400

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
intp           +E-mail/Text: ecf@buckleyking.com Mar 07 2019 22:34:36     Zachary B Burkons,
                 c/o Buckley King LPA,   600 Superior Ave., Suite 1400,   Cleveland, OH 44114-2693
                                                                                             TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Bank of America, N.A.
cr                Mentor Lumber & Supply Co.
cr                Nationwide Mutual Fire Insurance Company
cr                Tax Ease Ohio, LLC
                                                                                                                    TOTALS: 4, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 09, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 7, 2019 at the address(es) listed below:
              Adam S. Baker    on behalf of Creditor Michael E. Osborne, Sr. abakerlaw@sbcglobal.net,
               adam@bakerlaw.us;abakerlaw@gmail.com
              Alison L. Archer    on behalf of Interested Party   Lakeland Community College
               alison.archer@ohioattorneygeneral.gov,
               Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-noland@ohioattorneygeneral.gov



         17-17361-aih          Doc 412        FILED 03/09/19            ENTERED 03/10/19 00:19:47                    Page 1 of 5
District/off: 0647-1          User: mgaug                  Page 2 of 2                  Date Rcvd: Mar 07, 2019
                              Form ID: pdf802              Total Noticed: 20


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Andrew M. Tomko    on behalf of Creditor    Tax Ease Ohio, LLC atomko@sandhu-law.com,
               bk1notice@sandhu-law.com
              Austin B. Barnes, III    on behalf of Creditor    Tax Ease Ohio, LLC abarnes@sandhu-law.com,
               bk1notice@sandhu-law.com
              Christopher J. Klym    on behalf of Creditor    Ohio Department of Taxation bk@hhkwlaw.com
              David M. Neumann    on behalf of Interested Party Zachary B Burkons dneumann@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com
              David T. Brady    on behalf of Creditor    Tax Ease Ohio, LLC DBrady@Sandhu-Law.com,
               bk1notice@sandhu-law.com
              Dennis J. Kaselak    on behalf of Claimant Diane M. Osborne dkaselak@peteribold.com,
               Cynthia@peteribold.com
              Frederic P. Schwieg    on behalf of Debtor Richard M. Osborne fschwieg@schwieglaw.com
              Frederic P. Schwieg    on behalf of Attorney Frederic P. Schwieg fschwieg@schwieglaw.com
              Gregory P. Amend    on behalf of Creditor    First National Bank of Pennsylvania gamend@bdblaw.com,
               grichards@bdblaw.com
              Heather E. Heberlein    on behalf of Creditor    First National Bank of Pennsylvania
               hheberlein@bdblaw.com, vgum@bdblaw.com
              Jeffrey C. Toole    on behalf of Interested Party Zachary B Burkons toole@buckleyking.com,
               young@buckleyking.com;toolejr82560@notify.bestcase.com
              Jerry R. Krzys    on behalf of Plaintiff    Home Savings Bank jkrzys@hendersoncovington.com,
               jerrykrzys@gmail.com
              John J. Rutter    on behalf of Creditor    Mentor Lumber & Supply Co. jrutter@ralaw.com
              Kelly Neal     on behalf of Creditor    The Huntington National Bank kelly.neal@bipc.com,
               donna.curcio@bipc.com
              Kirk W. Roessler    on behalf of Creditor    Estate of Jerome T. Osborne kroessler@walterhav.com,
               kballa@walterhav.com;slasalvia@walterhav.com
              Kirk W. Roessler    on behalf of Creditor    Osborne Farms, LLC fka Huron Lime Company, LLC
               kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com
              LeAnn E. Covey    on behalf of Creditor    Bank of America, N.A. bknotice@clunkhoose.com
              Maria D. Giannirakis ust06     on behalf of U.S. Trustee    United States Trustee
               maria.d.giannirakis@usdoj.gov
              Matthew H. Matheney    on behalf of Creditor    First National Bank of Pennsylvania
               mmatheney@bdblaw.com, bhajduk@bdblaw.com
              Melody Dugic Gazda    on behalf of Respondent    Home Savings Bank, Successor by Merger to The Home
               Savings & Loan Company of Youngstown, Ohio mgazda@hendersoncovington.com
              Melody Dugic Gazda    on behalf of Plaintiff    Home Savings Bank mgazda@hendersoncovington.com
              Michael J. Sikora, III    on behalf of Creditor    Chicago Title Insurance Company
               msikora@sikoralaw.com, aarasmith@sikoralaw.com
              Michael S. Tucker    on behalf of Creditor    Citizens Bank, N.A. mtucker@ulmer.com
              Nathaniel R. Sinn    on behalf of Creditor    First National Bank of Pennsylvania nsinn@bdblaw.com,
               grichards@bdblaw.com
              Phyllis A. Ulrich    on behalf of Creditor    The Huntington National Bank
               bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
              Rachel L. Steinlage    on behalf of Interested Party Zachary B Burkons rsteinlage@meyersroman.com,
               jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
              Richard J. Thomas    on behalf of Plaintiff    Home Savings Bank rthomas@hendersoncovington.com,
               mgazda@hendersoncovington.com
              Richard M. Bain    on behalf of Interested Party Zachary B Burkons rbain@meyersroman.com,
               mnowak@meyersroman.com;jray@meyersroman.com
              Richard W. DiBella    on behalf of Creditor    Nationwide Mutual Fire Insurance Company
               rdibella@dgmblaw.com
              Robert D. Barr    on behalf of Creditor    Chicago Title Insurance Company rbarr@koehler.law,
               rbarr@koehler.law
              Scott R. Belhorn ust35     on behalf of U.S. Trustee    United States Trustee
               Scott.R.Belhorn@usdoj.gov
              Shannon M. McCormick    on behalf of Creditor    Center Street School Condominiums and coachhouses
               Unit Owners’ Association, Inc. bankruptcy@kamancus.com
              Stephen John Futterer    on behalf of Creditor    City of Willoughby sjfutterer@sbcglobal.net,
               r43087@notify.bestcase.com
              Stephen R. Franks    on behalf of Creditor    Bank of America, N.A. amps@manleydeas.com
              Timothy P. Palmer    on behalf of Creditor    The Huntington National Bank timothy.palmer@bipc.com,
               donna.curcio@bipc.com
              Tricia L. Pycraft    on behalf of Accountant    Rea & Associates, Inc. tpycraft@ccj.com,
               bowman@ccj.com
                                                                                              TOTAL: 38




       17-17361-aih      Doc 412     FILED 03/09/19       ENTERED 03/10/19 00:19:47           Page 2 of 5
   The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
   the document set forth below. This document was signed electronically on March 7, 2019, which may be
   different from its entry on the record.



   IT IS SO ORDERED.

   Dated: March 7, 2019




                         IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION
   IN RE RICHARD M. OSBORNE SR.                            CASE NO. 17-17361
                     Debtor                                CHAPTER 11
                                                           JUDGE ARTHUR I. HARRIS

        ORDER GRANTING MOTION TO EXPEDITE HEARING ON MOTION
     RESCHEDULE HEARING ON FIRST NATIONAL BANK OF PENNSYLVANIA’S
     MOTION TO APPOINT A CHAPTER 11 TRUSTEE AND FOR AN EXTENSION OF
                      TIME TO CONDUCT DISCOVERY
            Before the Court is the Motion to Expedite Hearing On Motion Reschedule Hearing On

   First National Bank Of Pennsylvania’s Motion To Appoint A Chapter 11 Trustee And For An

   Extension Of Time To Conduct Discovery [Doc. 409] (“Motion) filed by Richard M. Osborne,

   Sr., as debtor and debtor-in-possession herein, (the "Debtor"). The Motion is granted. A hearing

   on the Debtor’s Motion Reschedule Hearing on First National Bank of Pennsylvania’s Motion

   To Appoint A Chapter 11 Trustee And For An Extension Of Time To Conduct Discovery [Doc.

   407] (“Motion to Extend”) is hereby set for March 12, 2019 at 11:00 AM and the deadline to

   respond to the Motion to Extend is hereby set for Noon Monday March 11, 2019.

                                                       ###



   89479/1287-001




17-17361-aih        Doc 412      FILED 03/09/19         ENTERED 03/10/19 00:19:47                 Page 3 of 5
                                                            Prepared by,
                                                            /s/ Frederic P. Schwieg
                                                            Frederic P. Schwieg (0030418)
                                                            Attorney at Law
                                                            2705 Gibson Dr
                                                            Rocky River OH 44116-3008
                                                            1 (440) 499-4506
                                                            fschwieg@schwieglaw.com
                                                            Counsel to Debtor and Debtor-in-Possession

                                                        ECF SERVICE

   The following is a list of the parties who are on the list to receive e-mail notice/service for this case:
   17-17361 Notice will be electronically mailed to the U.S. Trustee, and:
   Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
   gamend@bdblaw.com, grichards@bdblaw.com

   Alison L. Archer on behalf of Interested Party Lakeland Community College
   alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
   noland@ohioattorneygeneral.gov

   Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
   abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

   Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
   abarnes@sandhu-law.com, bk1notice@sandhu-law.com

   Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
   rbarr@koehler.law, rbarr@koehler.law

   David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
   DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

   LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
   bknotice@clunkhoose.com

   Richard W. DiBella on behalf of Intervenor Nationwide Mutual Fire Insurance Company
   rdibella@dgmblaw.com

   Stephen R. Franks on behalf of Creditor Bank of America, N.A.
   amps@manleydeas.com

   Stephen John Futterer on behalf of Creditor City of Willoughby
   sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

   Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &
   Loan Company of Youngstown, Ohio
   mgazda@hendersoncovington.com

   Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
   dkaselak@peteribold.com, Cynthia@peteribold.com

   Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
   bk@hhkwlaw.com


                                                                2




17-17361-aih         Doc 412        FILED 03/09/19             ENTERED 03/10/19 00:19:47                        Page 4 of 5
   Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
   mmatheney@bdblaw.com, bhajduk@bdblaw.com

   Kelly Neal on behalf of Creditor The Huntington National Bank
   kelly.neal@bipc.com, donna.curcio@bipc.com

   David M. Neumann on behalf of Interested Party Zachary B Burkons
   dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

   Timothy P. Palmer on behalf of Creditor The Huntington National Bank
   timothy.palmer@bipc.com, donna.curcio@bipc.com

   Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
   kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

   John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
   jrutter@ralaw.com

   Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
   fschwieg@schwieglaw.com

   Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
   fschwieg@schwieglaw.com

   Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
   msikora@sikoralaw.com, aarasmith@sikoralaw.com

   Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
   nsinn@bdblaw.com, kslatinsky@bdblaw.com

   Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
   rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

   Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
   atomko@sandhu-law.com, bk1notice@sandhu-law.com

   Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
   toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com


   Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
   mtucker@ulmer.com

   Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
   maria.d.giannirakis@usdoj.gov

   Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
   Scott.R.Belhorn@usdoj.gov




                                                            3




17-17361-aih       Doc 412        FILED 03/09/19           ENTERED 03/10/19 00:19:47        Page 5 of 5
